COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tetra Technologies, Inc. v. David Alleman and Alleman
                            Consulting, LLC

Appellate case number:      01-19-00049-CV

Trial court case number:    2018-66742

Trial court:                269th District Court of Harris County

       On January 31, 2019, we abated this appeal and remanded the case to the trial
court to allow that court to resolve remaining issues in the underlying case. Appellant
has notified the Clerk of this Court that the trial court has signed a final judgment
resolving the remaining issues. And, appellant has “filed an amended notice of appeal
that included that Final Judgment and also filed amended requests for the clerk’s and
reporter’s records.” Accordingly, we reinstate the appeal on the Court’s active docket.
      The clerk’s record and reporter’s records are due to be filed in this appeal within
10 days of the date of this order. See TEX. R. APP. P. 28.1(a), 35.1(b), (c).
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Julie Countiss____
                    Acting individually  Acting for the Court

Date: _March 26, 2019_